department of the treasury internal_revenue_service washington d c mar tep ratr tax_exempt_and_government_entities_division uic pp eoannocen xxxxkkxxkxxkxx legend taxpayer a taxpayer b accountant c ira u ira v ira w ira x company m company n sum o sum p dear kk kk ek kk wee kkk ake kee wiek ek kk this is in response to the letter submitted by your authorized representative as supplemented by correspondence dated and in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations support your ruling_request taxpayer a maintained ira u an individual_retirement_account described in sec_408 of the internal_revenue_code code with company m taxpayer b maintained ira w an individual_retirement_account described in sec_408 of the code with company m taxpayers a and b converted iras u and w to roth iras v and x respectively with company n in april on the advice of an investment_advisor taxpayer a and taxpayer b filed a joint federal_income_tax return for calendar_year in when their federal_income_tax return for was being prepared the accountant realized that taxpayers a and b were not eligible to convert their traditional iras u and w to roth iras v and x because their adjusted_gross_income for exceeded the limit found at sec_408a of the code in an effort was made by the accountant to recharacterize the roth iras to traditional iras but xxxxxxxxxxxxkk page - - taxpayer a taxpayer b and their financial advisor were not properly advised or notified of this effort to recharacterize accountant c became the accountant for taxpayers a and b in accountant c realized that taxpayers a and b were not eligible to convert their traditional iras u and w to roth iras and promptly notified taxpayers a and b and their financial advisor their financial advisor did not notify company n of the recharacterization company n still shows the accounts as roth iras prior to the end of the calendar_year taxpayers a and b were unaware that they were ineligible to convert their traditional iras u and w to roth iras v and x asa result prior to the end of the calendar_year they were also unaware of the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their calendar_year federal_income_tax return based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth iras ira v and ira x respectfully to traditional ras with respect to your request for relief under sec_301 -9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer by xxxxxxxxxxkxkx page - - code sec_408a provides in relevant part that an individual with adjusted_gross_income agi in excess of dollar_figure for a taxable_year is not permitted to make a qualified roilover contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301 c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election xxxxkkxxkxkxxkxkkx page - sec_301_9100-3 of the regulations provides that ordinarily the interésts of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statue of limitations before the taxpayer's receipt of a ruling granting relief under this section announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement r b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal_income_tax return as a result they were eligibie for relief under announcement or announcement however they missed the deadlines found in said announcements therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayers a and b were ineligible to convert iras u and w to roth iras v and x respectively since their modified_adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed they were eligible to convert their traditional ras u and w to roth iras accountant c discovered that taxpayer a and b's former accountant attempted to recharacterize the roth iras v and x as traditional iras but failed to properly notify and advise the taxpayers and their financial advisor taxpayers a and b filed this request for relief under sec_301 shortly after discovering that company n had not recharacterized iras v and x as traditional iras and before the service discovered their ineligibility to convert their traditional iras u and w to roth iras or their failure to recharacterize their roth iras v and x as traditional iras pursuant to announcements or the taxable_year is not a closed tax_year under the statute_of_limitations with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras v and x as traditional iras specifically the service has concluded that you have met the requirements of clauses i and v of sec_301 -9100-3 b of the regulations therefore taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize roth iras v and x back to traditional iras by xxxxxxxkxxxxkxk page -5 - no opinion is expressed as to the tax treatment of the transaction described hérein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6114 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you have any questions concerning this ruling please contact t ep ra t at sincerely yours signed jotor b l01d joyce e floyd manager employee_plans technical group tax exempt and governmental entities division enclosures deleted copy of ruling letter notice of intention to disclose py
